 

Exhibit 10.1

 

FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is made
and entered into as of March 31, 2015 by and among LAKELAND INDUSTRIES, INC., a
Delaware corporation (“Lakeland US”), LAKELAND PROTECTIVE WEAR INC., a Canadian
corporation (“Lakeland Canada”; Lakeland US and Lakeland Canada are sometimes
referred to herein individually as a “Borrower” and collectively as
“Borrowers”), and ALOSTAR BANK OF COMMERCE, a state banking institution
incorporated or otherwise organized under the laws of the State of Alabama
(“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrowers and Lender are parties to that certain Loan and Security
Agreement dated as of June 28, 2013 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”); and

 

WHEREAS, Borrowers and Lender desire to amend the Loan Agreement on the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.            Defined Terms. All capitalized terms used herein and not otherwise
expressly defined herein shall have the respective meanings given to such terms
in the Loan Agreement, as amended by this Agreement.

 

2.            Early Termination Fee. The Loan Agreement is hereby amended by
deleting Item 4 (Early Termination Fee; Applicable Termination Percentage) of
the Terms Schedule to the Loan Agreement and substituting the following in lieu
thereof:

 

4.            Early Termination Fee; Applicable Termination Percentage:

 

Upon the effective date of termination of the Commitments (whether such
termination is effected by any Borrower or Lender or automatically as the result
of the commencement of an Insolvency Proceeding by or against any Borrower),
Borrowers shall be obligated to pay, in addition to all of the other Obligations
then outstanding, an amount equal to the product obtained by multiplying the
Maximum Revolver Facility Amount by the applicable percentage set forth below:

 

(a)2.00% if the effective date of termination occurs on or prior to June 28,
2015; or

 

(b)1.00% if the effective date of termination occurs on or after June 29, 2015
and on or prior to June 28, 2017.

 



 

 

 

3.            Interest Margin. The Loan Agreement is hereby amended by deleting
subsection (b) and subsection (c) of Item 8 (Interest Rates) of the Terms
Schedule to the Loan Agreement and substituting the following in lieu thereof:

 

(b)Interest margin for Revolver Loans: 3.25%.

 

(c)Minimum interest rate floor for Revolver Loans (after giving effect to the
applicable margin set forth above, but prior to giving effect to the Default
Margin set forth below, when applicable): 4.25%.

 

4.            Maturity Date. The Loan Agreement is hereby amended by deleting
Item 12 (Term) of the Terms Schedule to the Loan Agreement and substituting the
following in lieu thereof:

 

12.            Term (§3.1): June 28, 2017.

 

5.            Costs and Expenses. In consideration of the accommodations made by
Lender hereunder, Borrowers agree to pay to Lender, on demand, all costs and
expenses of Lender in connection with the preparation, execution, delivery and
enforcement of this Agreement and the other Loan Documents and any other
transactions contemplated hereby and thereby, including, without limitation, the
fees and out-of-pocket expenses of legal counsel to Lender. Without limiting any
provision of the Loan Agreement, Borrowers hereby agree that Lender may charge
any amount due under this paragraph to Borrowers’ loan account as a Revolver
Loan.

 

6.            Representations and Warranties of Borrowers. Borrowers represent
and warrant that (a) no Event of Default exists; (b) the representations and
warranties of Borrowers contained in the Loan Agreement were true and correct in
all material respects when made and continue to be true and correct in all
material respects on the date hereof (except to the extent such representations
or warranties were made with respect to a specific date, in which case they
shall be true and correct in all material respects as of the such date); (c) the
execution, delivery and performance by Borrowers of this Agreement and the
consummation of the transactions contemplated hereby are within the corporate
power of each Borrower, have been duly authorized by all necessary corporate
action on the part of each Borrower, do not violate any provisions of any law,
rule or regulation or any provision of any order, writ, judgment, injunction,
decree, determination or award presently in effect in which any Borrower is
named or any provision of the charter documents of any Borrower, and do not
result in a breach of or constitute a default under any agreement or instrument
to which any Borrower is a party or by which any Borrower or any of properties
of any Borrower are bound; (d) this Agreement constitutes the legal, valid and
binding obligation of each Borrower, enforceable against each Borrower in
accordance with its terms; (e) each Borrower is entering into this Agreement
freely and voluntarily with the advice of legal counsel of its own choosing; and
(f) each Borrower has freely and voluntarily agreed to the releases, waivers and
undertakings set forth in this Agreement.

 

7.            Reaffirmation of Representations and Warranties. Each Borrower
hereby restates, ratifies and reaffirms each and every term, condition,
representation and warranty heretofore made by such Borrower under or in
connection with the execution and delivery of the Loan Agreement, as amended
hereby, and the other Loan Documents, as fully as though such representations
and warranties had been made on the date hereof and with specific reference to
this Agreement and the Loan Documents (except to the extent such representations
or warranties were made with respect to a specific date, in which case they
shall be true and correct in all material respects as of the such date).

 



 

 

 

8.            Reaffirmation of Obligations. Each Borrower hereby ratifies and
reaffirms the Loan Agreement and all of its obligations and liabilities
thereunder, except to the extent expressly modified by this Agreement. Each
Borrower acknowledges and agrees that all terms and provisions, covenants and
conditions of the Loan Agreement, as amended hereby, shall be and remain in full
force and effect and constitute the legal, valid, binding and enforceable
obligations of such Borrower in accordance with their respective terms as of the
date hereof.

 

9.             No Other Amendment. Each Borrower acknowledges that (a) except as
expressly set forth herein, Lender has not agreed to (and has no obligation
whatsoever to discuss, negotiate or agree to) any restructuring, modification,
amendment, waiver or forbearance with respect to the Loan Agreement or any other
Loan Document, (b) no understanding with respect to any other restructuring,
modification, amendment, waiver or forbearance with respect to the Loan
Agreement or any of the terms thereof or of any other Loan Document shall
constitute a legally binding agreement or contract, or have any force or effect
whatsoever, unless and until reduced to writing and signed by an authorized
representative of Borrowers and Lender, and (c) the execution and delivery of
this Agreement has not established any course of dealing among the parties
hereto or created any obligation or agreement of Lender with respect to any
future restructuring, modification, amendment, waiver or forbearance with
respect to the Obligations or any of the terms of the Loan Documents.

 

10.            Waiver and Release. To induce Lender to enter into this Agreement
and grant the accommodations set forth herein, each Borrower (a) acknowledges
and agrees that no right of offset, defense, counterclaim, claim or objection
exists in favor of such Borrower against Lender arising out of or with respect
to the Loan Agreement, any other Loan Document, the Obligations, or any other
arrangement or relationship between Lender and one or more Borrowers, and (b)
releases, acquits, remises and forever discharges Lender and its affiliates and
all of their past, present and future officers, directors, employees, agents,
attorneys, representatives, successors and assigns from any and all claims,
demands, actions and causes of action, whether at law or in equity, whether now
accrued or hereafter maturing, and whether known or unknown, which such Borrower
now or hereafter may have by reason of any manner, cause or things to and
including the date of this Agreement with respect to matters arising out of or
with respect to the Loan Agreement, any other Loan Document, the Obligations, or
any other arrangement or relationship between Lender and one or more Borrowers.

 

11.            No Waiver. Neither this Agreement nor Lender’s continued making
of Loans or other extensions of credit at any time extended to Borrowers shall
be deemed a waiver of or consent to any Event of Default.

 

12.            Agreement is a Loan Document. This Agreement shall constitute a
“Loan Document” and the breach of any representation, warranty, covenant or
agreement by any Borrower hereunder shall constitute an Event of Default under
the Loan Agreement.

 

13.            Counterparts; Facsimile or Electronic Signatures. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument. Delivery of an executed counterpart
of this Agreement by telecopier or e-mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telecopier or e-mail
also shall deliver an original executed counterpart of this Agreement, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.

 



 

 

 

14.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

15.            Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Georgia, other than its laws
respecting choice of law.

 

16.            References. Any reference to the Loan Agreement contained in any
document, instrument or agreement executed in connection with the Loan
Agreement, shall be deemed to be a reference to the Loan Agreement as modified
by this Agreement.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Loan
and Security Agreement to be duly executed as of the date first above written.

 

  BORROWERS:   LAKELAND INDUSTRIES, INC.           By:  /s/ Gary Pokrassa    
Name:  Gary Pokrassa
Title:    Chief Financial Officer         [SEAL]         LAKELAND PROTECTIVE
WEAR INC.               By: /s/ Gary Pokrassa     Name:  Gary Pokrassa
Title:    Chief Financial Officer         [SEAL]         Accepted in Atlanta,
Georgia:   LENDER:   ALOSTAR BANK OF COMMERCE               By: /s/ Carlos E.
Chang     Name:  Carlos E. Chang
Title:    Vice President

 

 

 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

Please refer to the foregoing First Amendment to Loan and Security Agreement
(the “Agreement”). Capitalized terms used herein have the meanings ascribed to
such terms in the Agreement and in the Loan Agreement referred to therein.

 

Laidlaw Adams & Peck Inc. (“Guarantor”) has guaranteed the indebtedness of
Borrowers to Lender pursuant to that certain Continuing Guaranty by Guarantor in
favor of Lender dated as of June 28, 2013 (the “Guaranty”).

 

Guarantor hereby (a) acknowledges receipt of the Agreement and to that certain
Letter of Credit Rider dated on or about the date of the Agreement among
Borrowers and Lender (the “Rider”); (b) consents to the terms and execution of
the Agreement and the Rider; (c) reaffirms the obligations of Guarantor to
Lender pursuant to the terms of the Guaranty; and (d) acknowledges that Lender
may amend, restate, extend, renew or otherwise modify the Loan Agreement and any
indebtedness or agreement of any Borrower, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of Guarantor and without impairing the liability of Guarantor under the
Guaranty for all of each Borrower’s present and future indebtedness to Lender.

 

Additionally, Guarantor, in order to induce Lender to enter into the Agreement
and the Rider and grant the accommodations set forth therein, (y) acknowledges
and agrees that no right of offset, defense, counterclaim, claim or objection
exists in favor of Guarantor against Lender arising out of or with respect to
the Loan Agreement, the Guaranty, any other Loan Document, the Obligations, or
any other arrangement or relationship between Lender and any Borrower or
Guarantor, and (z) releases, acquits, remises and forever discharges Lender and
its affiliates and all of their past, present and future officers, directors,
employees, agents, attorneys, representatives, successors and assigns from any
and all claims, demands, actions and causes of action, whether at law or in
equity, whether now accrued or hereafter maturing, and whether known or unknown,
which any Borrower or Guarantor now or hereafter may have by reason of any
manner, cause or things to and including the date of this Agreement with respect
to matters arising out of or with respect to the Loan Agreement, the Guaranty,
any other Loan Document, the Obligations, or any other arrangement or
relationship between Lender and one or more Borrowers or Guarantor.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the Guarantor has caused this Acknowledgement and Agreement
of Guarantor to be duly executed as of the date first above written.

 



  LAIDLAW ADAMS & PECK INC.           By:  /s/ Gary Pokrassa     Name:  Gary
Pokrassa
Title:    Chief Financial Officer

 

 

 

 

